DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. (US 2006/0215066), hereinafter “Ueda”, of record, in view of Senda et al. (US 7,084,848), hereinafter “Senda”.

Regarding claim 20, Ueda discloses a transmissive liquid crystal display device (see Figs. 1-19 and 28) comprising a first pixel (e.g., Figs. 2-4) and a second pixel (e.g., next adjacent pixel, paras. [0068, 0072 and 0091-0092]) which are adjacent to each other in a column direction,
the first pixel (e.g., Figs. 2-4) comprising:
a first scan line (12n) and a second scan line (12(n+1));

a first capacitor (Cs1), a second capacitor (Cs2), and a third capacitor (Cb, Fig. 4, or Cs3, Fig. 28) each comprising a first terminal and a second terminal; and
a first liquid crystal element (Clc1) and a second liquid crystal element (Clc2) each comprising a first terminal and a second terminal,
the second pixel comprising:
a third scan line (e.g., 12(n+2)) and a fourth scan line (e.g., 12(n+3));
a fourth transistor (e.g., 21 in next adjacent pixel), a fifth transistor (e.g., 22 in next adjacent pixel), and a sixth transistor (e.g., 23, Figs. 2-4, or 55, Fig. 28, in next adjacent pixel) each comprising a gate, a first terminal, and a second terminal (paras. [0069 and 0072]);
a fourth capacitor (e.g., Cs1 in next adjacent pixel), a fifth capacitor (e.g., Cs2 in next adjacent pixel), and a sixth capacitor (e.g., Cb, Fig. 4, or Cs3, Fig. 28, in next adjacent pixel) each comprising a first terminal and a second terminal; and
a third liquid crystal element (e.g., Clc1 in next adjacent pixel) and a fourth liquid crystal element (e.g., Clc2 in next adjacent pixel) each comprising a first terminal and a second terminal,
wherein the gate of the first transistor (21) and the gate of the second transistor (22) are electrically connected to the first scan line (12n) (see Figs. 4, 19 and 28),

wherein the first terminal of the second transistor (22) is electrically connected to the first terminal of the second liquid crystal element (Clc2) and to the first terminal of the second capacitor (Cs2) (see Figs. 4, 19 and 28),
wherein the gate of the third transistor (23 or 55) is electrically connected to the second scan line (12(n+1)) (see Figs. 4, 19 and 28),
wherein the first terminal of the third transistor (23 or 55) is electrically connected to the first terminal of the third capacitor (Cb or Cs3) (see Figs. 4, 19 and 28),
wherein the gate of the fourth transistor (21 in adjacent pixel) and the gate of the fifth transistor (22 in adjacent pixel) are electrically connected to the third scan line (12(n+2)) (see Figs. 4, 19 and 28),
wherein the first terminal of the fourth transistor (21 in adjacent pixel) is electrically connected to the first terminal of the third liquid crystal element (Clc1 in adjacent pixel) and to the first terminal of the fourth capacitor (Cs1 in adjacent pixel) (see Figs. 4, 19 and 28),
wherein the first terminal of the fifth transistor (22 in adjacent pixel) is electrically connected to the first terminal of the fourth liquid crystal element (Clc2 in adjacent pixel) and to the first terminal of the fifth capacitor (Cs2 in adjacent pixel) (see Figs. 4, 19 and 28),
wherein the gate of the sixth transistor (23 or 55 in adjacent pixel) is electrically connected to the fourth scan line (12(n+3)) (see Figs. 4, 19 and 28),

wherein the second terminal of the first capacitor (Cs1), the second terminal of the second capacitor (Cs2), the second terminal of the third capacitor (Cb or Cs3), the second terminal of the fourth capacitor (Cs1 in adjacent pixel), the second terminal of the fifth capacitor (Cs2 in adjacent pixel), and the second terminal of the sixth capacitor (Cb or Cs3 in adjacent pixel) are electrically connected to a capacitor line (18n) (see Figs. 4, 19 and 28), and
wherein the first pixel and the second pixel each comprise a first sub-pixel (A, Fig. 2) and a second sub-pixel (B, Fig. 2).
Ueda fails to explicitly disclose wherein the first scan line is arranged between the first sub-pixel of the first pixel and the second sub-pixel of the first pixel, and wherein the third scan line is arranged between the first sub-pixel of the second pixel and the second sub-pixel of the second pixel.
However, Senda discloses a transmissive liquid crystal display device (see Figs. 1-2),
wherein the first scan line (e.g., GL between P1 and P2, P2 and P4, or P4 and P8) is arranged between the first sub-pixel (P1, P2, or P4) of the first pixel (first 15) and the second sub-pixel (P2, P4, or P8) of the first pixel (see Figs. 1-2), and
wherein the third scan line (e.g., GL between P1 and P2, P2 and P4, or P4 and P8 in next adjacent 15) is arranged between the first sub-pixel (P1, P2, or P4) of the second pixel (second 15) and the second sub-pixel (P2, P4, or P8) of the second pixel (see Figs. 1-2).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the first scan line is arranged between the .

Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not solely rely on the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument corresponding to the amended limitations.  Therefore, the new ground of rejection under 35 U.S.C. 103(a) over Ueda in view of Senda is considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896